Case 1:17-cr-00449-NGG Document 54 Filed 09/06/19 Page 1 of 2 PageID #: 209



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X

UNITED STATES OF AMERICA

     – against –
                                          Cr. No. 17-449 (NGG)
MIRSAD KANDIC,
                                          NOTICE OF PRETRIAL MOTIONS
           Defendant.

---------------------------------X




     PLEASE TAKE NOTICE that, upon the Declaration of James M.

Branden and the Memorandum of Law of James M. Branden and Bobbi C.

Sternheim, Esqs., dated September 6, 2019, Defendant Mirsad Kandic

will move this Court before the Honorable Nicholas G. Garaufis,

United States District Judge, in the courthouse at 225 Cadman Plaza

East, Brooklyn, New York 11201, on October 24, 2019, at 11:00 a.m.,

for an order:

     {1}   Suppressing statements allegedly made by Mr. Kandic to

           law enforcement pursuant to Fed.R.Cr.P. 12(b)(3)(C)[see

           Memorandum of Law]; and
Case 1:17-cr-00449-NGG Document 54 Filed 09/06/19 Page 2 of 2 PageID #: 210


      {2}    Granting such other and further relief as the Court deems

             just and reasonable.

Dated:       New York, New York
             September 6, 2019


                                    Respectfully submitted,



                                  ~~BOBBI C. STERNHEIM, ESQ.
                                         Attorneys for Defendant
                                         MIRSAD KANDIC

To:   Hon.   Nicholas G. Garaufis
      AUSA   J. Matthew Haggans
      AUSA   Saritha Komatireddy
      AUSA   David Kessler




                                      2
